DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
In claims 1 and 11-12, the R and the R’ moiety may be substituted by a group selected from hydroxyl, a C1-4 alkoxy group, a tertiary amino group, and a carboxyl group in formulas (I) and (I’), it is unclear which type of carboxyl group R may be substituted with.  Does applicant intend for said R group to be optionally substituted with a carbonyl group that is an acid group, a ketone 
In claims 2-3 and 13,   the X and X’ moiety may be substituted by a group selected from a hydrogen, hydroxyl, a C1-4 alkoxy group, a tertiary amino group, and a carboxyl group in formulas (II), (II’), (III), (III’), (IV) and (IV’), it is unclear which type of carboxyl group R may be substituted with.  Does applicant intend for said R group to be optionally substituted with a carbonyl group that is an acid group, a ketone group, an aldehyde group, an acyl halide group, an acid ester group, or an amide group type carbonyl group or does applicant intend the carbonyl to be selected from the combination of carbonyl groups?  The only carbonyl group the examiner could locate as an indication of said type of carbonyl group is the carboxylic acid groups found in the formulas found on page 5 and 25 and claims 6 and 14.  Clarification and/or further direction is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 requires the n in the compound of formula (IV) to be 2 to 8; however, there is not n in the formula (IV).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the R moiety in claims 1-2; the R’ moiety in claim 11, the X moiety in claims 2-3, and 12 and the X’ moiety in claim 13 to be optionally substituted with a carboxylic acid carboxyl group, does not reasonably provide enablement for when said moieties are optionally substituted with ketone, acid esters, acid halides, aldehyde, amide, or acid anhydride carboxyl groups, as evidenced by the disclosure on pages 5 and 25, as well as, claims 6 and 14.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use/obtain the polymerizable compound as defined in a dental composition the invention commensurate in scope with these claims.  In claims 1 and 11-12, the R and the R’ moiety may be substituted by a group selected from hydroxyl, a C1-4 alkoxy group, a tertiary amino group, and a carboxyl group in formulas (I) and (I’), it is unclear which type of carboxyl group R may be substituted with.  Does applicant intend for said R group to be optionally substituted with a carbonyl group that is an acid group, a ketone group, an aldehyde group, an acyl halide group, an acid ester group, or an amide group type carbonyl group or does applicant intend the carbonyl to be selected from the combination of carbonyl groups?  The only carbonyl group the examiner could locate as an indication of said type of carbonyl group is the carboxylic acid groups found in the formulas found on page 5 and 25 and claims 6 and 14.  Clarification and/or further direction is requested.
In claims 2-3 and 13,   the X and X’ moiety may be substituted by a group selected from a hydrogen, hydroxyl, a C1-4 alkoxy group, a tertiary amino group, and a carboxyl group in formulas (II), (II’), (III), (III’), (IV) and (IV’), it is unclear which type of carboxyl group R may be substituted with.  Does applicant intend for said R group to be optionally substituted with a carbonyl group that is an acid group, a ketone group, an aldehyde group, an acyl halide group, an acid ester group, or an amide group type carbonyl group or does applicant intend the carbonyl to be selected from the combination of carbonyl groups?  The only carbonyl group the examiner could locate as an indication of said type of carbonyl group is the carboxylic acid groups found in the formulas found on page 5 and 25 and claims 6 and 14.

Conclusion

A search of the prior art has not revealed a dental composition comprising a polymerizable compound of formula (I) nor a polymerizable compound of formula (I’).  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2018/109041 sets forth dental compositions comprising allyl acrylamide compounds.  The primary difference is said allyl acrylamide compounds comprise terminal phosphoric acid ester groups. 
                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765